 

Exhibit 10.1

 

 

SEMTECH CORPORATION

BONUS PLAN

 

ARTICLE I

PURPOSE OF THE PLAN

 

This Plan is established to provide a further incentive to selected employees to
promote the success of Semtech Corporation by providing an opportunity to
receive additional compensation for beyond normal expected performance measured
against corporate goals. The Plan is intended to achieve the following:

 

1.

Stimulate employees to work to meet objectives consistent with enhancing the
Company’s shareholder value.

 

2.

Facilitate the Company's ability to attract, retain, and motivate top technical,
managerial, and executive talent.

 

3.

Ensure that employees are held accountable, and appropriately rewarded, for both
organizational and individual performance.

 

ARTICLE II

DEFINITIONS

 

1.

ANNUAL SALARY -- The regular base salary of a Participant at the time of
calculation of the incentive award payment, but excluding any incentive
compensation, commissions, over-time payments, retroactive payments not
affecting the base salary or applicable to the current year, and any other
payments of compensation of any kind.

 

2.

BOARD -- The Board of Directors of the Company.

 

3.

BUSINESS PLAN -- The Company’s Annual Business Plan.

 

4.

BUSINESS UNIT – The business units defined by the Company from time to time to
reflect its major product lines.

 

5.

COMMITTEE -- The Compensation Committee of the Board of Directors as from time
to time appointed or constituted by the Board of Directors.

 

6.

COMPANY -- Semtech Corporation and those subsidiaries of which it owns directly
or indirectly 50% or more of the voting stock or other equity interests.

 

7.

EBIT – Earnings before interest and taxes.

 

8.

EMPLOYEE -- Any person who is employed by the Company and who is paid a salary
as distinguished from an hourly wage. The term shall be deemed to include any
person who was employed by the Company during all or any part of the year with
respect to which a bonus pool has been established by the Committee but shall
not include any employee who, during any part of a Plan Year, was represented by
a collective bargaining agent or whose salary is paid by a third party.

 

9.

EXISTING PLAN – The Company’s Cash Bonus Incentive Plan dated as of January 30,
2006.

 

10.

MANAGER – the manager of a Business Unit or, with respect to a Participant who
is not a member of a Business Unit, the relevant corporate function head.
Managers generally hold the position of Vice President.

 

11.

OPERATING INCOME – Operating income of the Company as published in the SEC 10-K.

 

1 of 7

 

--------------------------------------------------------------------------------

 

12.

PARTICIPANT -- Any Employee selected to participate in the Plan in accordance
with its terms.

 

13.

PLAN -- This Semtech Corporation Bonus Plan.

 

14.

PLAN YEAR -- The Company’s fiscal year.

 

15.

SEC 10-K – The Company’s Report on Form 10-K filed with the Securities and
Exchange Commission in accordance with the requirements of the Securities and
Exchange Act of 1934, as amended.

 

16.

SECTION 16 GROUP – The officers and employees who have been determined by the
Board to be statutory insiders subject to the requirements of Section 16 of the
Securities Exchange Act of 1934, as amended.

 

17.

SUPERVISOR – A Participant’s immediate supervisor.

 

ARTICLE III

ELIGIBILITY FOR PARTICIPATION

 

Participants are those salaried employees of the Company selected based on
recommendations by the Supervisors, with the endorsement of the applicable
Managers. The Committee may authorize the Company’s Vice President of Human
Resources to determine who shall participate in the Plan, except for members of
the Section 16 Group. Participation of members of the Section 16 Group shall
require Committee approval. The selection of an employee as a Participant for a
Plan Year may be shown by the Committee’s establishment of a bonus pool for such
Plan Year that includes a target award for such employee. No member of the
Committee shall be eligible to participate in the Plan.

 

ARTICLE IV

BONUS POOL

 

1.

As early as feasible at the beginning of each Plan Year, the Chief Executive
Officer shall recommend to the Committee for its review and approval an amount
to be established as a bonus pool for the Plan Year. The proposed pool amount
shall be calculated as the sum of (a) the target bonus awards (calculated in
accordance with Exhibit A hereto) for employees recommended to be Participants
for the Plan Year and (b) an estimate of target awards for positions that may be
filled during the Plan Year (new hires who may become Participants on a pro rata
basis).

 

2.

To assist the Committee in making a determination with respect to the Chief
Executive Officer’s recommendation, the proposed bonus pool shall also be
expressed as a percentage of EBIT, as set forth in the Business Plan. However,
for this purpose such EBIT shall be computed prior to the deduction of incentive
compensation payments to be paid under the Plan and may exclude anticipated
extraordinary items.

 

3.

Incentive compensation payments will be made in accordance with Article V. In
accordance with Exhibit A hereto, the aggregate incentive compensation payments
made under the Plan for the Plan Year may exceed the bonus pool in certain
circumstances, but in no event will the aggregate incentive compensation
payments under the Plan for a Plan Year exceed the bonus pool established for
that Plan Year multiplied by the highest payout percentage level established for
that Plan Year.

 

4.

The bonus pool does not represent a segregated fund of assets. Participants have
no claim on any particular group of Company assets, either before or after
incentive compensation payments are determined or authorized for the Plan Year.
Any incentive compensation awarded under the Plan will be paid from the general
assets of the Company.

 

 

2 of 7

 

--------------------------------------------------------------------------------

 

ARTICLE V

INCENTIVE COMPENSATION PAYMENTS

 

1.

CALCULATION AND AUTHORIZATION OF PAYMENTS -- Incentive compensation payments to
Participants shall be calculated, under the supervision of the Chief Financial
Officer, in accordance with the formula and procedures set forth in Exhibit A
hereto, and the aggregate of all Participant's incentive awards determined under
Exhibit A will be recommended to the Committee for its consideration.
Information regarding the proposed incentive award for each Participant who is a
member of the Section 16 Group will be presented separately. The individual
calculations for other Participants will also be available for the Committee’s
review. No award is payable under the Plan for any Plan Year unless and until
the Committee authorizes the awards for Participants generally and for
Participants who are members of the Section 16 Group in particular.

 

2.

ORGANIZATIONAL PERFORMANCE FACTOR – After the end of the Plan Year, the
Operating Income at the end of the Plan Year, as published in the SEC 10-K,
shall be rated against the Operating Income at the end of the previous Plan
Year, as published in the SEC 10-K for that previous Plan Year, to determine the
Payout Percentage level for all Participants (pursuant to the table set forth in
Exhibit A). The Committee may change the method for calculating Plan payments at
any time prior to the end of a Plan Year.

 

3.

METHOD OF PAYMENT

 

 

A.

The incentive compensation payment authorized for each Participant with respect
to each Plan Year shall be paid to such Participant in cash within two and
one-half months after the close of the Plan Year.

 

 

B.

All Incentive compensation payments shall be made in cash and paid net of any
taxes or other amounts required to be withheld.

 

4.

CLAW-BACK RELATING TO FINANCIAL RESTATEMENT – Each and every payment to a
Participant pursuant to the Plan shall be subject to the right of the Company to
recover the payment (and reasonable interest thereon) in the event that the
Committee determines in good faith that the Participant’s fraud or misconduct
has caused or partially caused the need for a material restatement of the
Company’s financial statements for the Plan Year to which the Plan payment
relates. The Committee’s decision regarding whether the Participant has
forfeited awards is final and binding in the absence of demonstrable fraud or
bad faith.

 

5.

RIGHTS OF PARTICIPANTS

 

 

A.

Selection of an individual as a Participant for one Plan Year does not mean that
the individual will be selected to participate in future Plan Years.

 

 

B.

The establishment of a bonus pool is subject to the discretion of the Committee.
No Participant shall have any right to require the Committee to establish a
bonus pool for any Plan Year. No Participant shall have any vested interest or
property right or any share in any amounts that may be established as a bonus
pool.

 

 

C.

All payments are subject to the discretion of the Committee. No Participant
shall have any right to require the Committee to authorize any incentive
compensation payments under the Plan. Even though the progress of Operating
Income may be tracked, all incentive compensation payments are subject to
calculation as set forth in Exhibit A and the discretion of the Committee. The
mere existence of periodic assessments or tracking does not give the Participant
any basis for claiming any incentive compensation under this Plan on a pro rata
basis during the Plan Year or otherwise.

 

3 of 7

 

--------------------------------------------------------------------------------

 

 

D.

Payments properly made under the Plan and distributed to Participants shall not
be recoverable from the Participant by the Company, except as specifically
provided under Section 4 of this Article V.

 

 

E.

Nothing in this Plan gives a Participant the right to remain in the employ of
the Company. Except to the extent explicitly provided otherwise in a then
effective written employment contract executed by Participant and the Company,
Participant is an at will employee whose employment may be terminated without
liability at any time for any reason.

 

ARTICLE VI

ADMINISTRATION

 

The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
of the Plan, to make rules and regulations relating to the Plan, and to
determine any factual question arising in connection with the Plan's operation
after such investigation or hearing as the Committee may deem appropriate. Any
decision made by the Committee under the provisions of this Article shall be
conclusive and binding on all parties concerned. The Committee may delegate to
the officers or employees of the Company the authority to execute and deliver
those instruments and documents, to do all acts and things, and to take all
other steps deemed necessary, advisable or convenient for the effective
administration of this Plan in accordance with its terms and purpose. For the
avoidance of doubt, the Committee may not delegate the duty to approve the bonus
pool under Article IV or to authorize awards under Article V.

 

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

 

The Board or the Committee shall have the unilateral right to terminate or amend
this Plan at any time with respect to all or some Participants with respect to
any unpaid bonus amounts, and to discontinue the establishment of bonus pools.

 

ARTICLE VIII

EFFECTIVE DATE

 

This Plan shall be effective beginning with the Company’s 2007 fiscal year. For
the Company’s 2007 fiscal year, the bonus pool available for Participants is
designed to ensure that overall bonus payments are comparable to those
anticipated under the bonus pool previously established for such Participants
under the Existing Plan.

 

4 of 7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

CALCULATION OF CASH BONUS INCENTIVE PROGRAM PAYMENTS

 

A.

AWARD FORMULA

 

 

1.

It is expected that the business objectives established for this Plan will be
accomplished in accordance with the Company's Code of Conduct. A Participant’s
commitment and adherence to the Company's ethical standards will be considered
in determining awards under this Plan.

 

2.

A Participant’s Annual Salary multiplied by the applicable “Target Level” for
the Participant (as defined in B) establishes the Participant’s “Target Award”.

 

3.

Subject to any discretionary adjustments made pursuant to the Plan and to any
limitations contained in the Plan, the actual amount to be awarded to a
Participant for any Plan Year pursuant to the terms of this Plan shall be
calculated by multiplying (a) the Participant’s Target Award by (b) the Payout
Percentage Level determined in accordance with the table in the Appendix adopted
by the Committee for the applicable fiscal year (with pro rata adjustments being
made for whole percentage increments between the levels stated in the table).

 

4.

Awards generally shall be made only to

 

a.

Participants who are in the employ of the Company on the date of payment, and

 

b.

the estates of, or beneficiaries designated by, Participants who shall have died
while employed during the Plan Year.

However, pro-rated awards for Participants who terminate employment during a
Plan Year may at the discretion of the Manager and with the endorsement of the
Chief Executive Officer, be recommended to the Committee for consideration based
on the conditions of the case.

 

5.

At the discretion of the Manager and the Vice President of Human Resources and
with the endorsement of the Chief Executive Officer, pro-rated awards may be
recommended for individuals who become Participants subsequent to the beginning
of a Plan Year.

 

6.

Recommended awards for Participants whose target levels change during the Plan
Year will be based on the target level in effect when the calculation is made.

 

7.

The Participant's incentive awards determined under this Exhibit A will be
recommended to the Committee for its consideration. Incentive awards determined
for Participants who are members of the Section 16 Group will be separately set
forth for the Committee’s consideration.

 

8.

Before the calculated awards are presented to the Committee, the award for any
Participant or group of Participants may be adjusted, upward or downward, at the
discretion of the Chief Executive Officer. The recommended award for any
Participant, or group of Participants, may be adjusted, upward or downward, at
the discretion of the Committee. Examples of factors that could lead to an
adjustment are the subjective criteria such as the Participant’s initiative,
leadership, teamwork, judgment, and creativity.

 

9.

Notwithstanding any other provision of this Plan, in no event will an incentive
compensation payment under this Plan to any Participant for a Plan Year exceed
the Participant’s Target Award for that Plan Year multiplied by the highest
payout percentage level established for that Plan Year.

 

B.

TARGET LEVELS

 

Target levels are based on the level of importance and responsibility of the
position in the organization. Where a range has been established, the actual
target level is determined by the Manager and Vice President of Human Resources,
subject to approval by the Chief Executive

 

5 of 7

 

--------------------------------------------------------------------------------

 

Officer. The Committee determines the actual target level for each of the
members of the Section 16 Group.

 

Position

Target Level

Chief Financial Officer

70-125%

Chief Operating Officer

70-125%

Business Unit and Functional Unit Heads

50-125%

Other Eligible Positions

10-100%

 

 

 

6 of 7

 

--------------------------------------------------------------------------------

 

SEMTECH CORPORATION

BONUS PLAN

 

APPENDIX FOR FISCAL YEAR 2007

Adopted by the Compensation Committee on November 21, 2006

 

 

Percentage of FY 2007 Operating
Income Compared to FY2006
Operating Income

Payout Percentage
Level

Below 80%

0%

80%

20%

100%

30%

120%

50%

140%

70%

160%

90%

180%

120%

200%

170%

231%

220%

 

 

7 of 7

 

--------------------------------------------------------------------------------

 